DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 states “sheath” and “the sheath” in lines 5, 7, and 8. Claim 1 previously uses the term “tubular sheath”. For clarity purposes, “tubular sheath” should be used in order to be consistent.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10, 12-14, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2006/0276749 to Selmon.
As to claim 1, Selmon discloses a tissue puncture device, the device comprising a tubular sheath (102, figure 8,9 as well as the other embodiments) extending along a longitudinal axis, the tubular sheath having a proximal end and a distal end (figure 8), a needle (118) disposed coaxially in the tubular sheath, the needle having a proximal end and a distal end (figure 8), and being movable along the longitudinal axis of the sheath (figure 8,9), and a needle control mechanism (112, 1000, figure 10, 10a,b) configured to lock the distal end of the 
As to claim 2, Selmon discloses the needle control mechanism includes a needle deploying device (112) disposed at a proximal end of the needle control mechanism), the needle deployment device having a body portion (106) coupled to a cover portion (132).
As to claim 9, Selmon discloses the needle control mechanism further includes a guide (106) surrounding the tubular sheath (figure 10).
As to claim 10, Selmon discloses a slot (the slot where the slide slides as seen in figure 10a,b) configured to receive a slide (1002) , the slide extending form a distal end of the needle deployment device (figure 10b), wherein the slide is movable along the longitudinal axis of the guide (figure 10a,b).
As to claim 12, Selmon discloses the needle is hollow (figure 8). 
As to claim 13, Selmon discloses a guidewire (“GW” figure 7-9) is deployable from within the hollow needle (figure 8,9).
As to claim 14, Selmon discloses the distal end of the tubular sheath includes a beveled edge, a chamfered edge, a fillet, or a groove (figure 4, 5, 8, 13, 20a). 
As to claim 20, Selmon disclose a method for accessing tissue, comprising positioning a distal tip of a catheter (either catheter 1704 as seen in figure 18,19 or just 102 as seen in figure 10,10a,b) for a needle deployment device including a needle (116,118) to access selected tissue (paragraph 56 for .
Claims 1, 2, 9, 12, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2013/0345765 to Brockman.
As to claim 1, Brockman discloses a tissue puncture device, the device comprising a tubular sheath (18) extending along a longitudinal axis, the tubular sheath having a proximal end and a distal end (figure 1), a needle (22) disposed coaxially in the tubular sheath, the needle having a proximal end and a distal end (figure 7), and being movable along the longitudinal axis of the sheath (paragraph 50), and a needle control mechanism (12) configured to lock the distal end of the needle in a first position retracted within the distal end of the sheath (paragraph 52,53), and an unlocked second position such that the distal end of the needle is extendable beyond the distal end of the sheath (figure 8, paragraph 53).  
As to claim 2, Brockman discloses the needle control mechanism includes a needle deploying device (28, 110, 22, figure 1, 8) disposed at a proximal end of the needle control mechanism, the needle deployment device having a body portion (30) coupled to a cover portion (32).
As to claim 9, Brockman discloses the needle control mechanism further includes a guide (110) surrounding the tubular sheath (figure 8).

As to claim 15, Brockman discloses the needle includes one or more slits in an outer perimeter of the needle (figure 13).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2006/0276749 to Selmon in view of U.S. Patent 5,645,076 to Yoon
As to claim 3, Selmon discloses the device but is silent about the specific structure of the deployment device having the piston disposed within an aperture of the cover portion such that a proximal end of the piston is external to the cover portion and the body portion and a distal end of the piston is internal to the cover portion and the body portion. 

As to claim 4, with the device of Selmon and Yoon above, Selmon discloses a catch (1004) coupled to the distal end of the piston but is silent about the springs. Yoon further teaches the safety feature will include a compression spring (98) extending along the position disposed between the cover portion of the needle deployment device and the proximal end of a catch (126), and a return spring (100) disposed on a distal end of the catch (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of 
As to claim 5, with the device of Selmon and Yoon above, Selmon discloses a release lever (the lever part of the lock 1004, figure 10) rotatable coupled to the cover portion of the needle deployment device, the release lever including latch for releasably attaching to the catch (figure 10a,b). The latch and lever of Selmon, that can be similar to the latch and lever of the catch 112 of Yoon as seen in figure 1. 
As to claim 6, with the device of Selmon and Yoon above, Yoon further teaches the piston is movable in a proximal direction to compress the compression spring against the cover and body portion (figure 2), such that the catch is releasably attached to the lever and the needle control mechanism is locked in the first position within the tubular sheath (figure 2, with the catch of Selmon of figure 10a,b). 
As to claim 7, with the device of Selmon and Yoon above, Yoon further teaches the piston is releasable in response to actuating of the release lever such that the compressive force of the compression spring moves the piston distally along the longitudinal axis to extend the needle distally of the tubular sheath to the unlocked second position (figure 3).
As to claim 8, with the device of Selmon and Yoon above, Yoon further teaches the piston is movable in the proximal direction by the return spring compressing against the distal end of the catch in response to releasing the . 
Claim 11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2006/0276749 to Selmon in view of U.S. Patent Publication 2009/0030380 to Binmoeller.
As to claim 11, Selmon discloses the device above but it silent about the slide member includes one or more protrusions to catch one or more protrusions on the guide.
 Binmoeller teaches a similar device having a slide member includes one or more protrusions (62) to catch one or more protrusions on the guide (130,47) thereby registering the slide within the guide at predetermine locations along the guide for the purpose of allowing the user to have further control in actuating the device (paragraph 52). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the protrusions of Binmoeller with the device of Selmon in order for allowing the user to have further control in actuating the device
As to claim 16, Selmon discloses a system for accessing tissue comprising a puncture device comprising a tubular sheath (102, figure 8,9 as well as the other embodiments) extending along a longitudinal axis, the tubular sheath having a proximal end and a distal end (figure 8), a needle (118) disposed coaxially in the tubular sheath, the needle having a proximal end and a distal end (figure 8), and being movable along the longitudinal axis of the sheath (figure 8,9), and a needle control mechanism (112, 1000, figure 10, 10a,b) configured to 
Binmoeller teaches a similar system having a puncture device (20, 22) as well as a steerable catheter (24) configured to receive the puncture device coaxially along working channel of the catheter and orient the device into position with respect to tissue for the purpose of allowing control and protection in positioning the puncture device (paragraph 40,41). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the catheter of Binmoeller with the device of Selmon to comprise the system as claimed in order for allowing control and protection in positioning the puncture device.
As to claim 17, with the system of Selmon and Binmoeller above, Selmon discloses the needle control mechanism is configured to release the needle to the unlocked second position to pierce the tissue, thereby obtain access through the tissue (figure 9,10b). 
As to claim 18, with the system of Selmon and Binmoeller above, Selmon discloses the needle control mechanism is configured to retract the needle back within the tubular sheath after piercing the tissue (paragraph 94).
As to claim 19, with the system of Selmon and Binmoeller above, Selmon discloses the steerable catheter includes direct vision imaging components (paragraph 62,76, of Selmon discloses radiopaque markers can be used . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 4,609,370 to Morrison, U.S. Patent Publication 5,171,245 to Cezana, U.S. Patent 5,242,427 to Bilweis, U.S. Patent 5,425,718 to Tay, U.S. Patent 6,066,146 to Carroll, U.S. Patent Publication 2005/0043682 to Kucklick, U.S. Patent Publication 2007/0270751 to Stangenes, U.S. Patent Publication 2010/0016878 to Smith, and U.S. Patent Publication 2016/0361088 to Maguire all disclose similar devices readable, combinable or capable of providing evidence on the clams of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771